FILED
                           NOT FOR PUBLICATION                               JAN 19 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IRINA GEVORKYAN,                                No. 08-70438

             Petitioner,                        Agency No. A075-703-288

 v.
                                                MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 10, 2011 **

Before:      BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

      Irina Gevorkyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. “This court reviews factual

determinations, including credibility determinations, for substantial evidence.”

Morgan v. Mukasey, 529 F.3d 1202, 1206 (9th Cir. 2008). We deny the petition

for review.

       Even if we assume that Gevorkyan’s asylum application was timely,

substantial evidence supports the IJ’s adverse credibility determination because the

discrepancies between Gevorkyan’s asylum application and her testimony

concerning the circumstances of her detention and her daughter’s death go to the

heart of her claim. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). The

IJ reasonably found Gevorkyan’s explanations for the discrepancies unconvincing.

See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). The adverse

credibility determination is further supported by Gevorkyan’s submission of

fraudulent documents. See Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 911 (9th Cir.

2004) (“[T]he use of a fraudulent document may, considering the totality of the

record, lend support to an adverse credibility finding.”). Accordingly, in the

absence of credible testimony, Gevorkyan’s claims for asylum and withholding of

removal fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156–57 (9th Cir. 2003).

      Because Gevorkyan’s CAT claim is based on the same evidence that the




                                          2                                      08-70438
agency found not credible, and she points to no other evidence showing it is more

likely than not she would be tortured if returned to Armenia, her CAT claim also

fails. See id.

       PETITION FOR REVIEW DENIED.




                                         3                                  08-70438